

EXHIBIT 10.1

 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made effective this 4th day of August
2010, (the “Effective Date”) by and between SAJAN, INC., a Delaware corporation
having its principal executive offices in the State of Wisconsin (the “Company”)
and TIMOTHY CLAYTON, an individual resident of the State of Minnesota (the
“Employee”).
 
RECITALS
 
WHEREAS, the Company wishes to employ the Employee to render services for the
Company on the terms and conditions set forth in this Agreement; and
 
WHEREAS, the Employee wishes to be retained and employed by the Company on such
terms and conditions.
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Employee and the
Company desire to enter into this Agreement, upon the terms and conditions
hereinafter set forth.
 
AGREEMENT
 
1.           Employment; Duties.
 
1.1           The Company hereby agrees to employ the Employee, and the Employee
hereby accepts such employment.  The Employee shall serve, on a full-time basis,
as the Chief Financial Officer of the Company at the Company’s River Falls,
Wisconsin location.  The Employee will render such business and professional
services in the performance of Employee’s duties, consistent with Employee’s
position within the Company, as shall reasonably be assigned to Employee by the
Company’s Chief Executive Officer.
 
1.2           During his employment with the Company, the Employee will perform
Employee’s duties faithfully and to the best of Employee’s ability and in a
manner consistent with Employee’s full-time status.  During Employee’s
employment with the Company, Employee agrees not to actively engage in any other
employment, occupation, or consulting activity for any direct or indirect
remuneration without the prior approval of the Company’s CEO.
 
1.3           Term.  This Agreement shall commence as of the Effective Date and
continue until terminated pursuant to the Section 4 of this Agreement.
 
2.           Compensation and Related Matters.
 
2.1           Salary.  As of the Effective Date, the Company will pay to the
Employee an annualized base salary of $175,000.00 per annum, provided that such
amount may be increased from time to time as determined by the Compensation
Committee (“Compensation Committee”) of the Company’s Board of Directors (the
“Board”) at its discretion (the “Base Salary”).  Any Base Salary shall be earned
by the Employee on a pro rata basis as Employee performs services for the
Company and shall be paid in monthly or other installments in accordance with
the general practice of the Company from time to time.
 

--------------------------------------------------------------------------------


 
2.2           Bonus.  The Employee shall be eligible to receive bonus payments
from time to time, in an amount as determined in the sole discretion of the
Compensation Committee.
 
2.3           Vacation.  The Employee shall be entitled to four (4) weeks of
vacation in each fiscal year, provided that such amount may be increased from
time to time as determined by the Compensation Committee at its discretion, and
provided that such vacation shall be earned and used by Employee in accordance
with the Company’s vacation policy as it may change from time to time.  The
Employee shall also be entitled to all paid holidays and personal days given by
Company to its employees generally.
 
2.4           Expenses.  The Company will reimburse the Employee for all
reasonable business expenses incurred in performing services hereunder, upon the
Employee’s presentation to the Company from time to time of itemized accounts
describing such expenditures, all in accordance with the Company’s policy in
effect from time to time with respect to the reimbursements of business
expenses.
 
2.5           Withholding.  All payments to the Employee under this Agreement
shall be subject to required withholding for federal and state income taxes,
FICA contributions and other required deductions.
 
3.           Stock Option Grant.  The Company shall, at its next Compensation
Committee meeting, grant to Employee stock options under the Sajan Inc. Amended
and Restated 2004 Long-Term Incentive Compensation Plan to purchase up to
250,000 shares of the Company’s common stock.  The option shall have a ten-year
term and an exercise price equal to the fair market value on the date of the
grant, and the option will vest according the following vesting schedule provide
that Employee is employed with the Company on the applicable vesting date: (i)
62,500 shares on June 1, 2011; (ii) 62,500 shares on June 1, 2012; (iii) 62,500
shares on June 1, 2013; and (iv) 62,500 shares on June 1, 2014.  The vesting of
all unvested options will accelerate and all unvested options will become vested
upon a Change in Control of the Company.  For purposes of this Section, a
“Change in Control” has the meaning set forth in the Sajan Inc. Amended and
Restated 2004 Long-Term Incentive Plan, as that Plan may be amended from time to
time.  The option shall be evidenced by and conditioned on the Employee’s
signing of a stock option agreement between the Company and Employee on terms
deemed appropriate by the Company.
 
4.           Termination. This Agreement may be terminated as set forth in this
Section.
 
4.1           By the Company for Death or Disability or For Cause.  The Company
may terminate the Employee’s employment at any time for any reason or for no
reason, including but not limited to for death, a disability that renders
Employee unable to perform the essential functions of his job with or without
reasonable accommodation, or for Cause.  For purposes of this Agreement, “Cause”
is defined as (i) theft, embezzlement, or a material act of dishonesty by
Employee, (ii) Employee’s commission of a felony or crime of moral turpitude,
(iii) Employee’s gross misconduct, (iv) Employee’s continued substantial failure
to satisfy Employee’s employment duties after Employee has received a written
demand for performance from the Company that specifically sets forth the factual
basis for the Company’s belief that Employee has not substantially performed
Employee’s duties and Employee has failed to cure his substantial failure to
satisfy his employment duties to the satisfaction of the Company’s Chief
Executive Officer within 30 days of his receipt of such written demand; or (v)
Employee’s continued material breach of this Agreement or any confidentiality or
proprietary information agreement between Employee and the Company or any
material policy of the Company after Employee has received a written notice that
specifically sets forth the factual basis for the Company’s belief that Employee
has breached this Agreement or any confidentiality or proprietary information
agreement between Employee or any material policy of the Company; provided, that
any breach of Sections 6, 7, 8, or 9 of this Agreement shall constitute a
continuing material breach which is not subject to cure by Employee.
 

--------------------------------------------------------------------------------


 
4.2           By the Employee for Good Reason.  The Employee may terminate
Employee’s employment hereunder for no reason or for Good Reason.  For purposes
of this Agreement, “Good Reason” is defined as either of the following events
occurring without Employee’s advance consent provided that the Company has not
cured such event within 30 days after receiving written notice from Employee of
such event: (a) a failure by the Company to comply with any material provision
of this Agreement; or (b) a material diminution in Employee’s responsibilities,
authority or Base Salary.  Employee must provide written notice to the Company
of the existence of the Good Reason within 30 days of the initial existence of
the condition.  If Company remedies the condition within the 30 day period
beginning on the date the written notice of the condition is received, Employee
will not be entitled to severance under Section 5.4.  Any Good Reason
termination under this Section 4.2 must occur within 90 days following the
initial existence of the Good Reason Condition.
 
4.3           Notice of Termination.  Any termination of the Employee’s
employment by the Company or by the Employee shall be communicated by written
notice of termination to the other party hereto, which shall describe whether
such termination was for Cause.  The parties acknowledge that any written notice
of noncompliance delivered under Section 4.2 does not constitute the notice of
termination of this Agreement required by this Section 4.3.
 
4.4           Date of Termination.  The “Date of Termination” shall mean:  (a)
if the Employee’s employment is terminated by Employee’s death, the date of
Employee’s death; and (b) if the Employee’s employment is terminated for any
other reason, the date on which a notice of termination is given or, in the
event of termination by the Employee, the date on which the Employee stops
providing services to the Company.
 
5.           Compensation Upon Termination.
 
5.1           Disability.  Upon Employee’s termination for a disability, the
Employee shall be entitled to all amounts to which the Employee is entitled
pursuant to Company disability plans, programs and policies all in accordance
with the terms thereof.
 
5.2           Death.  If the Employee’s employment is terminated by Employee’s
death, the Company shall, within ten (10) days following the date of the
Employee’s death, pay to the Employee’s estate or the Employee’s designated
beneficiary any unpaid portion of the Base Salary through the Date of
Termination, and, thereafter, payment of any other amounts to which the Employee
is entitled pursuant to Company death benefit plans, programs and policies in
accordance with the terms thereof.
 

--------------------------------------------------------------------------------


 
5.3           By the Company For Cause or By the Employee without Good
Reason.  If the Employee’s employment is terminated by the Company for Cause or
by the Employee for any reason other than the Company’s uncured breach of the
terms hereof, the Company shall pay the Employee any unpaid portion of the Base
Salary and any accrued vacation time through the Date of Termination at the rate
in effect at the time notice of termination is given and the Company shall have
no further obligations to the Employee under this Agreement.
 
5.4           By the Company Without Cause or by the Employee For Good
Reason.  If (a) the Company terminates the Employee’s employment without Cause,
or (b) the Employee properly terminates employment for Good Reason pursuant to
Section 4.2, the Employee will be entitled to severance pay in a total gross
amount equal to six (6) months of Employee’s ending Base Salary with the Company
( the “Severance Payment”), which will be paid in accordance with the Company’s
regular payroll schedule commencing on the first payroll date following
Employee’s signing of the general release agreement discussed in Section 5.5.
below and the expiration of any rescission period set forth in such release
agreement.  In addition any stock options that are due to be vested within six
months from the Date of Termination shall become vested and
exercisable.  Notwithstanding anything herein to the contrary, in no event shall
any portion of the Severance Payment be paid to Employee later than the last day
of the second taxable year of the Employee following the taxable year in which
the termination of employment occurs.
 
5.5           Conditions to Receive Severance Payments.  Notwithstanding
anything to the contrary in this Agreement, the Severance Payment will be
provided to the Employee only to the extent the Employee satisfies and complies
with the following conditions:  (i) the Employee complies with all surviving
provisions of this Agreement, including without limitation Sections 6, 7, 8, and
9 and any additional non-competition agreement, non-solicitation agreement,
confidentiality agreement or invention assignment agreement signed by Employee;
and (ii) Employee executes and delivers to the Company, and does not revoke, a
full general release, in a form reasonably acceptable to the Company, releasing
all claims, known or unknown, that Employee may have against the Company, and
any subsidiary, affiliate or related entity, their officers, directors,
employees and agents, arising out of or any way related to Employee’s employment
or termination of employment with the Company.
 
6.           Disclosure of Confidential Information.
 
6.1           Definition of Confidential Information.  For purposes of this
Agreement, “Confidential Information” means any information that is not
generally known to the public that relates to the existing or reasonably
foreseeable business of the Company which has been expressly or implicitly
protected by the Company or which, from all of the circumstances, the Employee
knows or has reason to know that the Company intends or expects the secrecy of
such information to be maintained.  Confidential Information includes, but is
not limited to, information relating to the Technology (as defined below),
information contained in or relating to the development plans or proposals,
marketing plans or proposals, strategies, financial statements, budgets, pricing
formulas, customer and vendor information, employee information, technical
information, know-how, trade practices, trade secrets and other proprietary
information of the Company, whether written, oral or communicated in another
type of medium, whether disclosed directly or indirectly, whether disclosed
prior to or after the date of this Agreement, whether originals or copies and
whether or not legal protection has been obtained or sought under applicable
law.  The Employee shall treat all such information as Confidential Information
regardless of its source and whether or not marked as confidential.  For
purposes of this Agreement, Confidential Information shall not include
information that has become public through no fault of the Employee.
 

--------------------------------------------------------------------------------


 
6.2           Technology.  The Employee recognizes that the Company is engaged
in the business of developing proprietary language translation and globalization
solutions and other technologies (hereinafter the “Technology”), and that such
Technology is kept in strict confidence by the Company.  The Employee is aware
that the Technology is vital to the Company’s success.  The Employee further
understands that the success of the Company depends, to a great extent, on its
ability to protect Confidential Information, including that comprising the
Technology, from unauthorized disclosure, use, or publication.  Inasmuch as the
Employee will gain knowledge of or have access to the Confidential Information
about the Technology, in whole or in part, in the course of employment, the
Employee acknowledges that the Company is and will be entrusting the Employee
with this valuable information.  The Employee understands that the Company is
engaged in a continuous program of research, development, and marketing of its
present and future solutions, services, and products, and the enhancement of its
Technology.
 
6.3           The Employee Shall Not Disclose Confidential Information.  The
Employee will not, during Employee’s employment or after Employee’s employment
ends, regardless of the reason for such separation of employment, use, show,
display, release, discuss, communicate, divulge or otherwise disclose
Confidential Information to any person, firm, corporation, association or other
entity for any reason or purpose whatsoever, except in connection with and only
to the extent required for the performance of the Employee’s obligations
hereunder, without the prior written consent or authorization of a duly
authorized officer of the Company. This covenant and restriction shall continue
to be binding upon the Employee after termination of any employment or other
relationship with the Company and is an independent covenant.
 
6.4           Title.  All documents or other tangible or intangible property
relating in any way to the business of the Company which are conceived or
generated by the Employee in performing Employee’s duties for the Company or
come into the Employee’s possession during the term of this Agreement shall be
and remain the exclusive property of the Company.  At termination or whenever
requested to do so by the Company, the Employee agrees to return all such
documents, and tangible and intangible property, and all copies thereof,
including, but not limited to, all records, manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, data, tables, magnetic
tapes, computer files or disks, calculations or copies thereof, which are the
property of the Company or which relate in any way to the business, customers,
products, practices or techniques of the Company, and all other property of the
Company, including, but not limited to, all documents.
 

--------------------------------------------------------------------------------


 
6.5           Compelled Disclosure.  In the event a third party seeks to compel
disclosure of Confidential Information by the Employee by judicial or
administrative process, the Employee shall promptly notify the Board of such
occurrence and furnish to the Board a copy of the demand, summons, subpoena or
other process served upon the Employee to compel such disclosure, and will
permit the Company to assume, at its expense, but with the Employee’s
cooperation, defense of such disclosure demand.  In the event that the Company
refuses to contest such third party disclosure demand under judicial or
administrative process, or if a final judicial order is issued compelling
disclosure of Confidential Information by the Employee, the Employee shall be
entitled to disclose such information in compliance with the terms of such
administrative or judicial process or order without violating Employee’s
obligations under this Agreement.
 
7.           Inventions.
 
7.1           Employee Original Works.  Employee represents and warrants that,
as of the Effective Date, he has not conceived of or reduced to practice, either
alone or jointly with others, any Inventions (as defined in Section 7.2 below).
 
7.2           Definition of Inventions.  The term “Inventions” for purposes of
this Agreement shall mean developments, designs, creations, code, improvements,
original works of authorship, formulas, processes, know-how, techniques,
inventions, or other protectable proprietary information or developments,
whether or not protection has been obtained or applied for under applicable
laws.
 
7.3           Disclosure of Inventions.  The Employee hereby agrees to disclose
promptly to the Company (or any persons designated by it) all Inventions:  (i)
which are made or conceived or reduced to practice by the Employee, either alone
or jointly with others, during Employee’s employment with the Company, or which
are reduced to practice during the period of twelve (12) months following the
end of Employee’s employment with the Company, regardless of the reason for such
separation of employment, that relate to or are useful in the present or future
business of the Company; or (ii) which result from tasks assigned the Employee
by the Company or the Board under this Agreement, or from the Employee’s use of
premises or other resources owned, leased or contracted for by the Company.
 
7.4           Ownership of Inventions.  The Employee agrees that all Inventions
described in Section 7.3 which the Company, in its sole discretion, determines
to be related to or useful in its business or its research or development, or
which result from work performed by the Employee for the Company, shall be the
sole and exclusive property of the Company and its assigns, and the Company and
its assigns shall have the right to use or to apply for patents, copyrights or
other statutory or common law protections for such Inventions in any and all
countries.  The Employee further agrees to assist the Company in every proper
way (but at the Company’s expense) to obtain and from time to time enforce
patents, copyrights and other statutory or common law protections for such
Inventions in any and all countries.  To that end, the Employee will execute all
documents for use in applying for and obtaining such patents, copyrights and
other statutory or common law protections therefor and enforcing the same, as
the Company may desire, together with any assignments thereof to the Company or
to persons or entities designated by the Company.  The Employee’s obligations
under this Section 7.4 shall continue beyond the end of Employee’s employment
with the Company, regardless of the reason for such separation of employment,
but the Company shall compensate the Employee at a reasonable rate after such
termination for time actually spent by the Employee at the Company’s request in
providing such assistance.
 

--------------------------------------------------------------------------------


 
7.5           Works for Hire.  The Employee hereby acknowledges that all
original works of authorship which are made by the Employee (solely or jointly
with others) within the scope of the Employee’s engagement by the Company under
this Agreement, which are protectable by copyright are “works for hire”, as that
term is defined in the United States Copyright Act (17 U.S.C., Section 101).
 
7.6           Power of Attorney.  In the event the Company is unable, after
reasonable effort, to secure the Employee’s signature on any document needed to
apply for, obtain or enforce any intellectual property rights relating to any
Invention with respect to which the Employee has made an inventive contribution,
whether because of the Employee’s unavailability, or physical or mental
incapacity, or for any other reason whatsoever, the Employee hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Employee’s agents and attorneys-in-fact to act for and in the Employee’s
behalf and stead solely for and in connection with the execution and filing of
any such documents with the same legal force and effect as if such acts were
performed by the Employee.
 
8.           Employee’s Representations and Warranties.
 
8.1           No Breach of Prior Agreements.  The Employee represents and
warrants that performance of the terms of this Agreement as a employee of the
Company does not and will not cause the Employee to breach any agreement,
commitment or understanding the Employee has with any other party, whether
formal or informal, to assign to such other party inventions the Employee may
hereafter make, or to keep in confidence proprietary information of such other
party which the Employee acquired or learned prior to the Employee’s engagement
by the Company.
 
8.2           Proprietary Information of Others.  The Employee represents and
warrants that the Employee has not brought and will not bring to the Company or
use for the benefit of the Company, any materials or documents of a former
employer (which, for purposes of this paragraph, shall also include persons,
firms, corporations and other entities for which the Employee has acted or is
currently acting, as an independent contractor or employee) that are not
generally available to the public or to the trade, unless the Employee has
obtained written authorization from any such person or entity permitting the
Employee to retain and use said materials or documents.  With respect to any
materials or documents that the Employee may bring to the Company for use in the
course of this Agreement, the Employee hereby further represents and warrants
that the Employee’s use (or the Company’s use) of such materials or documents
will not violate the intellectual property rights of any former employer of the
Employee, or any other party.
 

--------------------------------------------------------------------------------


 
9.           Subsequent Competition.
 
9.1           Customers and Vendors.  During Employee’s employment with the
Company and for an additional period of one (1) year following the end of
Employee’s employment, regardless of the reason for such separation of
employment (the “Noncompete Period”), the Employee shall not, either directly or
indirectly, either alone or in concert with others, solicit or entice or in any
way divert any customer or vendor of the Company as of the date of any such
termination, to do business with any business entity in competition with the
Company, if the Employee’s knowledge of the identity of, and other pertinent
information about, any such customer or vendor was learned by the Employee in
the course and scope of this Agreement, and could not otherwise be obtained from
public sources or records.
 
9.2           Business.  During the Noncompete Period, the Employee agrees not
to plan or otherwise take any preliminary steps, either alone or in concert with
others, to set up or engage in any business enterprise, or become an employee,
consultant or advisor to any business enterprise, that is a “Competitor” (as
defined below) of the Company.  During the Noncompete Period, the Employee will
not accept any employment from, or engage in any activities with, any entity
which the Company determines in good faith is a Competitor of the Company.  For
the purposes of this Section 9.2, a “Competitor” is any business enterprise that
is involved in the development and/or marketing of (a) services, products or
technology utilized in language translation or globalization, or (b) any other
services, products or technology that the Company has developed or sold in the
past two years immediately prior to such date, is currently developing or
selling, or which the Company could reasonably be expected to develop or sell in
the future.  For the purpose of clarity, nothing in this section 9.2 shall
constitute a waiver or termination of the provisions of this Agreement regarding
the non-disclosure of Confidential Information or the non-solicitation of the
Company’s customers, vendors, or employees.
 
9.3           Solicitation of Company Employees.  During the Noncompete Period,
the Employee will not, directly or indirectly, alone or in concert with others,
induce or attempt to induce for Employee’s benefit or that of any third party or
solicit any of the Company’s employees, officers, suppliers, consultants,
independent contractors or vendors who have held any such position or provided
any goods or services to the Company at any time during twelve (12) months
preceding the date of termination of the Employee’s employment for employment or
other engagement by any other company which is, by any reasonable standard, in
competition with the Company.  The Employee understands that the above restraint
is necessary in order to reduce the risk that the Company’s Confidential
Information will be disclosed to and used by its competitors to its detriment.
 
9.4           Subsequent Notification.  Upon the termination of this Agreement,
the Employee hereby authorizes the Company to notify any other party, including
without limitation, the Employee’s future employers, future partners, and
customers of the Company, as to the existence of this Agreement, and the
existence of the Employee’s covenants and responsibilities with respect to the
Confidential Information entrusted to the Employee hereunder.
 
9.5           Nature of Restrictions.  Nothing contained in this Agreement shall
be construed to prevent the Employee from engaging in a lawful profession,
trade, or business after the termination of this Agreement.  This Agreement
shall be construed only as one which prohibits the Employee from engaging in
acts which are unfair to the Company, and which are in violation of the
confidence and trust reposed in the Employee by the Company with respect to
their Confidential Information and intellectual property.
 

--------------------------------------------------------------------------------


 
9.6           Claim Not a Defense.  The existence of any claim or cause of
action by Employee against the Company shall not constitute a defense to the
enforcement of Employee’s obligations herein.
 
10.           Survival of Restrictive Covenants.  The provisions of Sections 6,
7, 8, and 9 of this Agreement shall survive the termination of this Agreement
and the end of Employee’s employment with the Company, regardless of the reason
for the termination of this Agreement or the end of Employee’s employment, and
shall be binding upon the Employee following the end of Employee’s employment
with the Company.  Such covenants shall be deemed and construed as separate
agreements independent of any other provisions of this Agreement; and the
existence of any claim or cause of action by the Employee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of any or all such Sections.
 
11.           Remedies.  The Employee acknowledges that irreparable injury will
result to the Company if the Employee violates any of the covenants in Sections
6 (Disclosure of Confidential Information), 7 (Inventions), 8 (Employee’s
Representations and Warranties) and 9 (Subsequent Competition) of this
Agreement, and that the Company cannot adequately ascertain or quantify its
damages or be compensated therefor by money damages.  The Employee hereby
expressly agrees that the Company shall be entitled, in addition to damages and
any other remedies provided by law, to reimbursement from the Employee of the
Company’s reasonable attorneys’ fees and costs incurred in successfully
enforcing its rights under this Agreement; and further agrees to the entry by a
court of an injunction or other equitable remedy enjoining the Employee’s breach
without the necessity of proof of actual damages respecting any such violation
by the Employee.
 
12.           Arbitration.  Any claim, dispute or controversy arising out of
this Agreement, the interpretation, validity or enforceability of this Agreement
or the alleged breach thereof shall be submitted upon the request of either
party to binding arbitration in Minneapolis, Minnesota; provided, however, that
this arbitration provision shall not preclude the Company from seeking
injunctive relief as provided in Section 11.  Such arbitration shall proceed in
accordance with the then-governing rules of the American Arbitration Association
(“AAA”) for Employment Dispute Resolutions or Commercial Arbitration, at the
option of the petitioner.  Judgment upon the award rendered may be entered and
enforced in any court of competent jurisdiction.  It is agreed that the parties
shall choose a single, neutral arbitration from among a panel of not less then
seven (7) proposed arbitrators and that the parties may have no more than two
(2) panels of arbitrators presented to them by the AAA.  The parties agree that
they will share equally the fees of the arbitrator, and they shall each be
responsible for their own attorneys’ fees and costs and any filing fee paid by
them unless the arbitrator determines that one party shall pay a greater portion
of such costs and fees and states the justification therefor.  THE EMPLOYEE HAS
READ AND UNDERSTANDS THIS SECTION WHICH DISCUSSES ARBITRATION.  EMPLOYEE
UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE AGREES TO SUBMIT ANY CLAIMS
ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A
WAIVER OF EMPLOYEE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL
DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP,
INCLUDING BUT NOT LIMITED TO, DISCRIMINATION CLAIMS.
 

--------------------------------------------------------------------------------


 
13.           Miscellaneous.
 
13.1         Recitals.  The recitals to this Agreement are true and correct and
constitute a part of this Agreement.
 
13.2         Assignment.  The rights and benefits of the Company and its
permitted assigns under this Agreement shall be fully assignable and
transferable to any other entity (subject to that entity’s assumption of the
obligations hereunder):  (i) which is an affiliate of the Company, as that term
is defined under federal securities law; or (ii) which is not an affiliate and
with which the Company has merged or consolidated, or to which it may have sold
substantially all its assets in a transaction in which it has assumed the
liabilities of the Company under this Agreement.  In the event of any such
assignment or transfer, all covenants and agreements hereunder shall inure to
the benefit of, and be enforceable by or against the successors and assigns of
the Company.  This Agreement shall not be assignable by the Employee without the
prior written consent of the Company, but all obligations and agreements of the
Employee hereunder shall be binding upon and enforceable against the Employee
and Employee’s successors.
 
13.3         Notices.  All notice, requests, and other communications from any
of the parties hereto to another shall be in writing and shall be considered to
have been fully given or served if personally delivered, telecopied, sent by
national overnight delivery service, or sent by first class, certified or
registered mail, return receipt requested, postage prepaid, to the party at the
party’s or its address as provided below, or to such other addresses such party
may hereinafter designate by written notice to the other parties: (a) if to the
Company, to Sajan, Inc., 625 Whitetail Blvd., River Falls, WI 54022, Attention:
Board of Directors, or (b) if to the Employee, to the address last shown for
Employee in the records of the Company.  Such notice shall be deemed to be
received when delivered if delivered personally, upon receipt of electronic sent
confirmation (or other confirmation of receipt) if telecopied, the next business
day if sent by a national overnight delivery service, or three (3) business days
after the date mailed if sent by certified or registered mail.  Any notice of
any change in such address shall also be given in the manner set forth
above.  Whenever the giving of notice is required, the giving of such notice may
be waived in writing by the party entitled to receive such notice.
 
13.4         Governing Law; Jurisdiction.  This Agreement, and the legal
relations between the parties, shall be governed by, and construed in accordance
with, the laws of the State of Minnesota without regard to such state’s
conflicts or choice of law provisions.  The parties consent to jurisdiction of
the courts of such state and/or its Federal District Courts, and agree that
venue is proper in Hennepin County, for those matters not subject to
arbitration.
 
13.5         Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement, and supersedes all other prior and contemporaneous agreements and
undertaking, both written and oral, between the parties hereto relating to the
subject matter hereof.  There are no representations, warranties, covenants,
statements, conditions, terms of obligations other than those contained herein
or relating to the subject matter hereof.  No amendments or modifications to or
variations of this Agreement shall be deemed valid unless in writing and
executed by the Employee and the Company.
 

--------------------------------------------------------------------------------


 
13.6         Meanings of Pronouns; Singular and Plural Words.  All pronouns used
in this Agreement shall be deemed to refer to the masculine, feminine, neuter,
singular and plural, as the identity of the person to which or to whom reference
is made may require.  Unless the context in which any word is used shall clearly
indicate to the contrary, words used in the singular shall include the plural,
and words used in the plural shall include the singular.
 
13.7         Interpretation.  When a reference is made in this Agreement to
Sections or Subsections such reference shall be to a Section or Subsection of
this Agreement unless otherwise indicated.  Whenever the words “include,”
“includes,” or “including” are used in this Agreement, they shall be deemed to
be followed by the words “without limitation.”
 
13.8         Benefit.  This Agreement shall inure to the benefit of and be
enforceable by the Employee or by the Employee’s personal and legal
representatives, executors, administrators, heirs, devisees and legatees.
 
13.9         No Waiver.  No delay on the part of either party in exercising any
right hereunder shall operate as a waiver of such right, nor shall any waiver,
express or implied, by either party of any right hereunder, or of any failure to
perform hereunder or breach hereof by either party, constitute or be deemed to
constitute a waiver of any other failure to perform hereunder or breach hereof
by either party, whether of a similar or dissimilar nature thereto.
 
13.10       Attorneys’ Fees.  If any litigation shall ensue between the parties
concerning the interpretation of or performance under this Agreement, the
prevailing party shall recover from the non-prevailing party its reasonable
hourly attorneys’ fees  and other expenses, if and to the extent fixed by the
court.
 
13.11       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
counterparts shall together constitute one and the same instrument.
 
13.12       Headings.  The headings used in this Agreement are for the
convenience of the parties and shall not be deemed to be a part of this
Agreement.
 
13.13       ADVICE OF COUNSEL.  EMPLOYEE ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, EMPLOYEE HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND EMPLOYEE HAS READ AND UNDERSTANDS ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT.  THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

 
(Remainder of Page Intentionally Left Blank)
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed and delivered this Employment
Agreement on the day and year first written above.

 

 
SAJAN, INC.
 
______________________________________
 
By:___________________________________
 
Its: ___________________________________
     
______________________________________
 
Timothy Clayton, An Individual



(Signature Page to Sajan, Inc. Employment Agreement
 

--------------------------------------------------------------------------------

